DETAILED ACTION             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Naoi (US PG Pub 2013/0069302) in view of Kawata (US PG Pub 2002/0163119).
For claim 1:  Naoi teaches a grounding system for an image forming apparatus, the grounding system comprising: a lifting plate 15 having a top surface (see Fig. 4, upper surface of plate 15 as seen in Fig. 4, paragraphs 36-38) for storing media (see paragraph 37, sheets of the sheet tray) and an interface (see Fig. 4, unlabeled bottom section of frame connected to flat plate 15); a cable 32 having a first end (at 151) and an opposing second end (within spool 40), the first end 151 attached at the interface (as seen in Fig. 4); a retainer 151 attached to the lifting plate 15 at the interface, the retainer 151 releasably securing the cable 31 to the lifting plate 15 (see paragraph 38, hook 151, also hooks 152, 153, 154, a hook is a retainer which releasably secures a component to another component); and a winding spool 40 coupled to the second end of the cable 31 (see Fig. 4, see paragraph 42), the winding spool 40 to transfer torque to the cable 31 and to accommodate a length of cable wound around the winding spool 40 (see Fig. 4 and paragraphs 38-44, and routine operation of the described and depicted elements).  Naoi does not teach that the lifting plate, the cable, and the winding spool are electrically conductive to release electrostatic energy from the media.  However, Kawata teaches the desirability of grounding a moving sheet tray (see paragraph 15), a member 216 which involves furnishing a direct connection from the sheet tray to an exterior ground through conduction through the members and wiring (see paragraph 133).  It would have obvious to one of ordinary skill in the art at the time the invention was made to modify the components of the lifting plate, cable and winding spool to be electrically conductive to cause grounding and discharge of static electricity of the sheet tray to dissipate static charge on sheets to be printed to facilitate the transport and printing.
For claim 8:  Naio teaches an image forming apparatus (see Fig. 1 and Title), comprising: a media tray 112 including a lifting plate 15 and a tray chassis 121, 122, the lifting plate to support media (see paragraphs 36-40, sheets) and present the media for processing in the image forming apparatus (see paragraph 36); a cable 31 (see Fig. 4) having a first end (at 151) and a second end (wound in 40, see Fig. 4), the first end coupled to the lifting plate 15 at an interface (see Fig. 4, the unlabeled infrastructure having the taps extending below and around flat surface portion 15); a lifting mechanism 40, 41, 42 including a drive shaft 46, the drive shaft 46 coupled to the tray chassis (see paragraphs 40-44, also including motor 50); and a winding spool 40 disposed on the drive shaft 46 (see paragraph 42), the winding spool coupled to the second end of the cable 31 (as seen in Fig. 4, as described in paragraphs 41-44).  Naoi does not teach that the lifting plate, the cable, and the winding spool are electrically conductive to release electrostatic energy from the media.  However, Kawata teaches the desirability of 216 which involves furnishing a direct connection from the sheet tray to an exterior ground through conduction through the members and wiring (see paragraph 133).  It would have obvious to one of ordinary skill in the art at the time the invention was made to modify the components of the lifting plate, cable and winding spool to be electrically conductive to cause grounding and discharge of static electricity of the sheet tray to dissipate static charge on sheets to be printed to facilitate the transport and printing.
For claim 2:  The combination of Naoi and Kawata teaches the grounding system of claim 1 and Naoi teaches that the cable includes a wire 31 and in combination the wire is electrically conductive.  The combination is silent as to a sheathing over the electrically conductive wire where the first and second ends of the cable are free from the coating.  However, in the present case, Examiner takes official notice to rely on the common knowledge of providing conductive wires as wires having a sheathing being a protective coating thereon except on first and second ends of the cable wire which are free from the coating.  A preponderance of commonly utilized electrical wire is provided as wire having a sheathing thereon to both prevent wear and accidental discharge by contact with ends being free from the coating to enable conduction at those ends.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Naoi and Kawata to utilize wire that has a sheathing and is free from the sheathing at both ends to protect the wire from wear and prevent accidental discharge from incidental contact.
For claims 6 and 10:  The combination of Naoi and Kawata teaches the grounding system of claim 1 and the image forming apparatus of claim 8, and Naoi further teaches that 
For claim 7:  The combination of Naoi and Kawata teaches the grounding system of claim 1 and Naoi further teaches that the retainer extends over at least a part of the slotted opening (see Fig. 4, paragraph 38, the hook extends over and into the slotted opening as seen in Fig. 4).
For claim 11:  The combination of Naoi and Kawata teaches the image forming apparatus of claim 10 and Naoi further teaches a retainer 151 (see paragraph 38, hook 151) coupled to the interface to extend over the open side and bias the cable 31 toward the lifting plate 15 (by connecting the cable to the plate 15, the cable 31 is biased towards the plate 15, the hook 151 is positioned in an open void of the interface as seen in Fig. 4).
For claim 12:  Naoi teaches a method of manufacturing a system of an image forming apparatus, comprising: attaching a first end of a cable 31 to a lifting plate 15 at an interface (see Fig. 4, the unlabeled infrastructure having the taps extending below and around flat surface portion 15); securing the first end of the cable 31 to the interface (portion under surface 15) with a retainer 151 (see paragraph 38, hook 151) to form a pathway between media to be stored on the lifting plate 15 and the cable 31; coupling a drive shaft 46 extending from a torque generator to the cable 31 (see paragraphs 40-44, via pulley spool 40); and rotatably coupling the drive shaft to a tray chassis 121, 122 of a media tray 112 (see Figs. 2-4).
Naoi does not teach that creating a conductive pathway between media stored on the plate to the cable.  However, Kawata teaches the desirability of grounding a moving sheet tray 216 which involves furnishing a direct connection from the sheet tray to an exterior ground through conduction through the members and wiring (see paragraph 133).  It would have obvious to one of ordinary skill in the art at the time the invention was made to modify the components of the lifting plate, cable and winding spool to be electrically conductive to cause grounding and discharge of static electricity of the sheet tray to dissipate static charge on sheets to be printed to facilitate the transport and printing.
For claim 13:  The combination of Naoi and Kawata teaches the method of claim 12 and Naoi further teaches coupling the tray chassis 121, 122 to a chassis of an image forming apparatus (see Figs 1-3).
For claim 15:  The combination of Naoi and Kawata teaches the method of claim 12 and Naoi teaches that the retainer 151 biases the cable 31 to the lifting plate 15 (see Fig. 4, the hook 151 holds the cable at the lifting plate 15).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Naoi (US PG Pub 2013/0069302) and Kawata (US PG Pub 2002/0163119) as applied to claim 12 above, and further in view of Toyoda et al. (US PG Pub 2011/0103837).
For claim 14:  The combination of Naoi and Kawata teaches all of the limitations of claim 14 except that the coupling of the drive shaft to the tray chassis is with a conductive metal spring.  However, Toyoda et al. provides a connection between a drive shaft 4 and an adjacent component to be furnished with a conductive metal spring 5 (see paragraph 153) for facilitating grounding of the shaft.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Naoi and Kawata to furnish the drive shaft at the connection with the tray chassis with a conductive metal spring taught by Toyoda et al. for the purpose of ensuring that the shaft and upstream elements to the shaft be reach ground to be grounded.
Allowable Subject Matter
Claims 3-5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3 and 9, none of the prior art of record or any obvious combination thereof teaches the utilization of a cable wire as an electrically conductive ground for a lifting plate wherein the wire has the further limitations described in claims 3 and 9.
Regarding claims 4 and 5, none of the prior art of record or any obvious combination thereof teaches the grounding system of claim 1 wherein the retainer is a spring clip having a top portion to extend on a first surface of the interface, the bottom portion to extend on a second surface opposing the first surface, and a side portion to extend along an edge of the interface between the first and second surfaces, including an opening formed by the top bottom and aside portions and an extension biased to extend into the opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853